DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 11/02/2020.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.
 
Response to Arguments

Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“and determining that the one or more other network devices pass the one or more criteria of the continuous checks based on the telemetry data received from the one or more other network devices.”

Examiner’s Response:
Applicant’s arguments with respect to independent claims 1, 9, and 15 have been considered but are moot because the arguments are directed to amended subject 
The combination of Sutherland (US 20140201839 A1) and Cornell et al. (US 20160352608 A1) and Garman et al. (US 20160216960 A1) teaches the language of the independent claims.


All remaining arguments are now moot in regards to the new rejection.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 20140201839 A1) and further in view of Cornell et al. (US 20160352608 A1) and Garman et al. (US 20160216960 A1).

As to claim 1, Sutherland teaches a computer-implemented method comprising: generating a plurality of maintenance operations to be executed on a plurality of network devices in a network (See ¶¶ [0035], [0036], Teaches that the maintenance may be performed by a script that automatically performs the remote maintenance operations as created by the maintenance module 530. Other examples may include the alternative script being created to have the remote maintenance operation originally intended, the flagged device(s) and a future time(s) to perform the remote maintenance operation(s). During the scrip and alternative script creation processed, the identification of a maintenance restriction may be performed for the flagged device(s), and the maintenance restriction may be used as the basis for the alternative script to create the future time to perform the remote maintenance operation. The remote maintenance operation includes at least one of a software application update, a hard disk scan, memory allocation, and a computer virus scan); 
transmitting instructions to the plurality of network devices to execute one or more maintenance operations of the plurality of maintenance operations (See ¶ [0034], Teaches that  The method may also provide receiving the device list from memory at a remote location or locally at operation 406 and identifying a plurality of devices requiring a remote maintenance operation and at least one flagged device which requires an alternative type of remote maintenance at operation 408, and Performing the remote maintenance operation on at least one of the plurality of devices at operation 410). 
However, it does not expressly teach performing continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices and one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations; automatically performing one or more corrective actions in response to an indication of a network device failing one or more criteria of the continuous checks; and determining that the one or more other network 
Cornell et al., from analogous art, teaches performing continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices (See ¶¶ [0057]-[0058], [0048], Teaches that upon creating the request 109, the request monitoring module 113 monitors processing of the created request, and this monitoring results in one or more portions of telemetry data 114 (330). The method 300 further includes analyzing the telemetry data to identify one or more unexpected events related to the processing of the task identified in the request (340). The telemetry data may include many different types of information about the performance of a given task and may thus shed light on any unexpected events related to the processing of the task 106. The telemetry data may include, for example, inspection of alert log data, inspection of device status data, inspection of network traffic performance data, time to alert, time to resolution, time to power up device, time to same performance of data or response time to fix. In some cases, the task identifying module 105 may identify one or more tasks 106 that are to be performed within the datacenter 119. As mentioned above, the tasks may include upgrading hardware components, firmware components or software applications on any of the devices 120 of the datacenter 119. For instance, the components or applications may be upgraded from older versions to newer versions. Other tasks may include rebooting devices, bringing nodes down for maintenance or performing other tasks. The datacenter devices 120 may include networking devices such as routers, load balancers, firewalls and network cards).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into Sutherland to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).
However, it does not expressly teach one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations; automatically performing one or more corrective actions in response to an indication of a network device failing one or more criteria of the continuous checks; and determining that the one or more other network devices pass the one or more criteria of the continuous checks based on the telemetry data received from the one or more other network devices.
Garman et al., from analogous art, teaches one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations (See ¶ [0049], Teaches that the update deployment manager 102 may determine base monitoring information for a number of monitored computing devices. In some embodiments, the monitored computing devices may correspond to each computing device to receive an update. In other embodiments, the monitored computing devices may include other computing devices, such as computing devices which are reliant on the computing devices to receive an update. For example, monitored computing devices may include web servers or other “front end” computing devices, where an update to a “back end” system (e.g., a database) is to be deployed. As such, deployment of an update may be controlled based on its effect on other computing devices, such as those hosted end user services. In still more embodiments, monitored computing devices may include both computing devices to receive an update as well as computing devices which are not intended to receive an update); 
automatically performing one or more corrective actions in response to an indication of a network device failing one or more criteria of the continuous checks (See ¶ [0044], Teaches that the interaction of FIG. 3C may be carried out, for example, where monitoring information previously received indicated that deployment of an update should be reversed. Illustratively, the update deployment manager 102 may have previously determined that, based on monitoring information received from a number of computing devices 106, update deployment on an initial computing device 106 (e.g., computing device 106A) had a negative or severely negative effect on the performance of a monitored set of computing devices 106 (e.g., computing devices 106A-106C). As such, the update deployment manager 102 may have determined that update deployment should be rolled back. In this illustrative interaction, the update may have previously been deployed an initial computing device 106A. As such, the update deployment manager 102 may transmit a rollback command to the computing device 106A. In response, the computing device 106A may rollback the update (e.g., remove or de-implement the update). Roll back of an update may include uninstalling the update, removing the update from memory of the computing device 106A, undoing any modification to the computing device 106A made by the update, or any combination thereof. During or subsequent to rollback of the update on computing device 106A, a monitored set of computing devices 106 (e.g., computing devices 106A-106C) may transmit monitoring information to the update deployment manager 102 for analysis); 
and determining that the one or more other network devices pass the one or more criteria of the continuous checks based on the telemetry data received from the one or more other network devices (See ¶¶ [0049], [0052], [0055], Teaches that the update deployment manager 102 may determine base monitoring information for a number of monitored computing devices. In other embodiments, the monitored computing devices may include other computing devices, such as computing devices which are reliant on the computing devices to receive an update. For example, monitored computing devices may include web servers or other “front end” computing devices, where an update to a “back end” system (e.g., a database) is to be deployed. As such, deployment of an update may be controlled based on its effect on other computing devices, such as those hosted end user services. In still more embodiments, monitored computing devices may include both computing devices to receive an update as well as computing devices which are not intended to receive an update. Thereafter, either during implementation of the update on the initial set of computing devices or subsequent to such implementation, the update deployment manager 102 may receive monitoring information from the monitored set of computing devices. Monitoring information may include information related to any number of performance metrics. The update deployment manager 102 may determine whether a set of completion criteria is satisfied. Completion criteria may be included, for example, in the previously received deployment criteria. Further, in some embodiments, completion criteria may be automatically determined by the update deployment manager 102, or may be manually specified. For example, completion criteria may allow a routine to complete where each of the set of computing devices to receive an update have implemented the update, and where received monitoring information indicates that no further responsive action is necessary.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Garman et al. into the combination of Sutherland and Cornell et al. to facilitate controlled deployment of an update according to a set of monitored performance metrics.
One of ordinary skill in the art would have been motivated because it allows one to facilitate controlled deployment of an update according to a set of monitored performance metrics (See Garman et al. ¶ [0010]).

As to claim 2, the combination of Sutherland and Cornell et al. and Garman et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles 
Cornell et al., from analogous art, teaches wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, and wherein the network device does not handle traffic during execution of the maintenance task (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Garman et al. to automatically and 
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 3, the combination of Sutherland and Cornell et al. and Garman et al. teaches the method according to claim 2 above. However, it does not expressly teach wherein the transmitted instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transitioning the network device into a maintenance state and performing, by the network device, one or more maintenance tasks.
Cornell et al., from analogous art, teaches wherein the transmitted instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transitioning the network device into a maintenance state and performing, by the network device, one or more maintenance tasks (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Garman et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 4, the combination of Sutherland and Cornell et al. and Garman et al. teaches the method according to claim 3 above. However, it does not expressly teach wherein multiple iterations of the one or more pre-maintenance tasks are performed to determine that the network device is compatible with modifications caused by the one or more maintenance tasks before performing the one or more maintenance tasks.
(See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Garman et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
(See Cornell et al. ¶ [0003]).

As to claim 7, the combination of Sutherland and Cornell et al. and Garman et al. teaches the method according to claim 1 above. Sutherland further teaches wherein the plurality of maintenance operations are scheduled to be executed at specified times (See ¶ [0033], Teaches that the administrative machine may then execute a command to perform maintenance on the regular non-flagged devices 360 and then create a schedule for the flagged devices 362 at a later time that accommodates their specific schedule requirements. The updated schedule file may be stored 364 in memory at a storage file location and/or device 340. The regular maintenance may be performed and the schedule for the flagged devices may be performed later according to the schedule file 366 via the agent 320 executing the schedule 368). 

As to claim 9, Sutherland an apparatus comprising: a communication interface configured to enable network communications; one or more computer processors (See ¶ [0023], Teaches that the administrative server 112 may perform updates on the various servers, devices and operating system platforms. The communication may be over a WAN, such as, the Internet, or a LAN. The administrative device 110 may be a laptop, computer, personal digital assistant, tablet, smart phone or any other computer network compatible device capable of establishing a communication path or secure channel with the administrative server 112, which may also be any of the above computing devices); 
one or more computer readable storage media (See ¶ [0023], Teaches that referring to FIG. 1A, the network 100 includes administrative device 110 which is in communication with an administrative server 112 and/or storage database to receive access to a preapproved list of devices on the network that require routine maintenance); 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, that when executed by the one or more computer processors, cause the one or more computer processors to: generate a plurality of maintenance operations to be executed on a plurality of network devices in a network (See ¶¶ [0035], [0036], Teaches that the maintenance may be performed by a script that automatically performs the remote maintenance operations as created by the maintenance module 530. Other examples may include the alternative script being created to have the remote maintenance operation originally intended, the flagged device(s) and a future time(s) to perform the remote maintenance operation(s). During the scrip and alternative script creation processed, the identification of a maintenance restriction may be performed for the flagged device(s), and the maintenance restriction may be used as the basis for the alternative script to create the future time to perform the remote maintenance operation. The remote maintenance operation includes at least one of a software application update, a hard disk scan, memory allocation, and a computer virus scan); 
(See ¶ [0034], Teaches that  The method may also provide receiving the device list from memory at a remote location or locally at operation 406 and identifying a plurality of devices requiring a remote maintenance operation and at least one flagged device which requires an alternative type of remote maintenance at operation 408, and Performing the remote maintenance operation on at least one of the plurality of devices at operation 410). 
However, it does not expressly teach perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices and one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations; and automatically perform one or more corrective actions in response to an indication of a network device failing one or more criteria of the continuous checks; and determine that the one or more other network devices pass the one or more criteria of the continuous checks based on the telemetry data received from the one or more other network devices.
Cornell et al., from analogous art, teaches perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices (See ¶¶ [0057]-[0058], [0048], Teaches that upon creating the request 109, the request monitoring module 113 monitors processing of the created request, and this monitoring results in one or more portions of telemetry data 114 (330). The method 300 further includes analyzing the telemetry data to identify one or more unexpected events related to the processing of the task identified in the request (340). The telemetry data may include many different types of information about the performance of a given task and may thus shed light on any unexpected events related to the processing of the task 106. The telemetry data may include, for example, inspection of alert log data, inspection of device status data, inspection of network traffic performance data, time to alert, time to resolution, time to power up device, time to same performance of data or response time to fix. In some cases, the task identifying module 105 may identify one or more tasks 106 that are to be performed within the datacenter 119. As mentioned above, the tasks may include upgrading hardware components, firmware components or software applications on any of the devices 120 of the datacenter 119. For instance, the components or applications may be upgraded from older versions to newer versions. Other tasks may include rebooting devices, bringing nodes down for maintenance or performing other tasks. The datacenter devices 120 may include networking devices such as routers, load balancers, firewalls and network cards).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into Sutherland to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

Garman et al., from analogous art, teaches one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations (See ¶ [0049], Teaches that the update deployment manager 102 may determine base monitoring information for a number of monitored computing devices. In some embodiments, the monitored computing devices may correspond to each computing device to receive an update. In other embodiments, the monitored computing devices may include other computing devices, such as computing devices which are reliant on the computing devices to receive an update. For example, monitored computing devices may include web servers or other “front end” computing devices, where an update to a “back end” system (e.g., a database) is to be deployed. As such, deployment of an update may be controlled based on its effect on other computing devices, such as those hosted end user services. In still more embodiments, monitored computing devices may include both computing devices to receive an update as well as computing devices which are not intended to receive an update); 
 (See ¶ [0044], Teaches that the interaction of FIG. 3C may be carried out, for example, where monitoring information previously received indicated that deployment of an update should be reversed. Illustratively, the update deployment manager 102 may have previously determined that, based on monitoring information received from a number of computing devices 106, update deployment on an initial computing device 106 (e.g., computing device 106A) had a negative or severely negative effect on the performance of a monitored set of computing devices 106 (e.g., computing devices 106A-106C). As such, the update deployment manager 102 may have determined that update deployment should be rolled back. In this illustrative interaction, the update may have previously been deployed an initial computing device 106A. As such, the update deployment manager 102 may transmit a rollback command to the computing device 106A. In response, the computing device 106A may rollback the update (e.g., remove or de-implement the update). Roll back of an update may include uninstalling the update, removing the update from memory of the computing device 106A, undoing any modification to the computing device 106A made by the update, or any combination thereof. During or subsequent to rollback of the update on computing device 106A, a monitored set of computing devices 106 (e.g., computing devices 106A-106C) may transmit monitoring information to the update deployment manager 102 for analysis); 
 based on the telemetry data received from the one or more other network devices (See ¶¶ [0049], [0052], [0055], Teaches that the update deployment manager 102 may determine base monitoring information for a number of monitored computing devices. In other embodiments, the monitored computing devices may include other computing devices, such as computing devices which are reliant on the computing devices to receive an update. For example, monitored computing devices may include web servers or other “front end” computing devices, where an update to a “back end” system (e.g., a database) is to be deployed. As such, deployment of an update may be controlled based on its effect on other computing devices, such as those hosted end user services. In still more embodiments, monitored computing devices may include both computing devices to receive an update as well as computing devices which are not intended to receive an update. Thereafter, either during implementation of the update on the initial set of computing devices or subsequent to such implementation, the update deployment manager 102 may receive monitoring information from the monitored set of computing devices. Monitoring information may include information related to any number of performance metrics. The update deployment manager 102 may determine whether a set of completion criteria is satisfied. Completion criteria may be included, for example, in the previously received deployment criteria. Further, in some embodiments, completion criteria may be automatically determined by the update deployment manager 102, or may be manually specified. For example, completion criteria may allow a routine to complete where each of the set of computing devices to receive an update have implemented the update, and where received monitoring information indicates that no further responsive action is necessary.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Garman et al. into the combination of Sutherland and Cornell et al. to facilitate controlled deployment of an update according to a set of monitored performance metrics.
One of ordinary skill in the art would have been motivated because it allows one to facilitate controlled deployment of an update according to a set of monitored performance metrics (See Garman et al. ¶ [0010]).

As to claim 10, the combination of Sutherland and Cornell et al. and Garman et al. teaches the apparatus according to claim 9 above. However, it does not expressly teach wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during execution of the maintenance task, and wherein the pre-maintenance task determines that the network device is compatible with modifications caused by the maintenance task.
Cornell et al., from analogous art, teaches wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Garman et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 11, the combination of Sutherland and Cornell et al. and Garman et al. teaches the apparatus according to claim 10 above. However, it does not expressly teach wherein the instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transition the network device into a maintenance state and perform, by the network device, one or more maintenance tasks.
Cornell et al., from analogous art, teaches wherein the instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transition the network device into a maintenance state and perform, by the network device, one or more maintenance tasks (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Garman et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 14, the combination of Sutherland and Cornell et al. and Garman et al. teaches the apparatus according to claim 9 above. Sutherland further teaches wherein the plurality of maintenance operations are scheduled to be executed at specified times (See ¶ [0033], Teaches that the administrative machine may then execute a command to perform maintenance on the regular non-flagged devices 360 and then create a schedule for the flagged devices 362 at a later time that accommodates their specific schedule requirements. The updated schedule file may be stored 364 in memory at a storage file location and/or device 340. The regular maintenance may be performed and the schedule for the flagged devices may be performed later according to the schedule file 366 via the agent 320 executing the schedule 368). 

As to claim 15, Sutherland teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by one or more processors, cause the one or more processors to: generate a plurality of maintenance operations to be executed on a plurality of network devices in a network (See ¶¶ [0035], [0036], Teaches that the maintenance may be performed by a script that automatically performs the remote maintenance operations as created by the maintenance module 530. Other examples may include the alternative script being created to have the remote maintenance operation originally intended, the flagged device(s) and a future time(s) to perform the remote maintenance operation(s). During the scrip and alternative script creation processed, the identification of a maintenance restriction may be performed for the flagged device(s), and the maintenance restriction may be used as the basis for the alternative script to create the future time to perform the remote maintenance operation. The remote maintenance operation includes at least one of a software application update, a hard disk scan, memory allocation, and a computer virus scan); 
transmit instructions to the plurality of network devices to execute one or more maintenance operations of the plurality of maintenance operations (See ¶ [0034], Teaches that  The method may also provide receiving the device list from memory at a remote location or locally at operation 406 and identifying a plurality of devices requiring a remote maintenance operation and at least one flagged device which requires an alternative type of remote maintenance at operation 408, and Performing the remote maintenance operation on at least one of the plurality of devices at operation 410). 
However, it does not expressly teach perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices and one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations; automatically perform one or more corrective actions in response to an indication of a network device failing one or more criteria of the continuous checks, and determine that the one or more other network devices pass the one or more criteria of the continuous checks based on the telemetry data received from the one or more other network devices.
Cornell et al., from analogous art, teaches perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices (See ¶¶ [0057]-[0058], [0048], Teaches that upon creating the request 109, the request monitoring module 113 monitors processing of the created request, and this monitoring results in one or more portions of telemetry data 114 (330). The method 300 further includes analyzing the telemetry data to identify one or more unexpected events related to the processing of the task identified in the request (340). The telemetry data may include many different types of information about the performance of a given task and may thus shed light on any unexpected events related to the processing of the task 106. The telemetry data may include, for example, inspection of alert log data, inspection of device status data, inspection of network traffic performance data, time to alert, time to resolution, time to power up device, time to same performance of data or response time to fix. In some cases, the task identifying module 105 may identify one or more tasks 106 that are to be performed within the datacenter 119. As mentioned above, the tasks may include upgrading hardware components, firmware components or software applications on any of the devices 120 of the datacenter 119. For instance, the components or applications may be upgraded from older versions to newer versions. Other tasks may include rebooting devices, bringing nodes down for maintenance or performing other tasks. The datacenter devices 120 may include networking devices such as routers, load balancers, firewalls and network cards).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into Sutherland to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).
However, it does not expressly teach one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations; automatically perform one or more corrective actions in response to an indication of a network device failing one or more criteria of the continuous checks, and determine that the one or more other 
Garman et al., from analogous art, teaches one or more other network devices not executing a maintenance operation of the plurality of maintenance operations during execution of the one or more maintenance operations (See ¶ [0049], Teaches that the update deployment manager 102 may determine base monitoring information for a number of monitored computing devices. In some embodiments, the monitored computing devices may correspond to each computing device to receive an update. In other embodiments, the monitored computing devices may include other computing devices, such as computing devices which are reliant on the computing devices to receive an update. For example, monitored computing devices may include web servers or other “front end” computing devices, where an update to a “back end” system (e.g., a database) is to be deployed. As such, deployment of an update may be controlled based on its effect on other computing devices, such as those hosted end user services. In still more embodiments, monitored computing devices may include both computing devices to receive an update as well as computing devices which are not intended to receive an update); 
automatically perform one or more corrective actions in response to an indication of a network device failing one or more criteria of the continuous checks (See ¶ [0044], Teaches that the interaction of FIG. 3C may be carried out, for example, where monitoring information previously received indicated that deployment of an update should be reversed. Illustratively, the update deployment manager 102 may have previously determined that, based on monitoring information received from a number of computing devices 106, update deployment on an initial computing device 106 (e.g., computing device 106A) had a negative or severely negative effect on the performance of a monitored set of computing devices 106 (e.g., computing devices 106A-106C). As such, the update deployment manager 102 may have determined that update deployment should be rolled back. In this illustrative interaction, the update may have previously been deployed an initial computing device 106A. As such, the update deployment manager 102 may transmit a rollback command to the computing device 106A. In response, the computing device 106A may rollback the update (e.g., remove or de-implement the update). Roll back of an update may include uninstalling the update, removing the update from memory of the computing device 106A, undoing any modification to the computing device 106A made by the update, or any combination thereof. During or subsequent to rollback of the update on computing device 106A, a monitored set of computing devices 106 (e.g., computing devices 106A-106C) may transmit monitoring information to the update deployment manager 102 for analysis);
and determine that the one or more other network devices pass the one or more criteria of the continuous checks based on the telemetry data received from the one or more other network devices (See ¶¶ [0049], [0052], [0055], Teaches that the update deployment manager 102 may determine base monitoring information for a number of monitored computing devices. In other embodiments, the monitored computing devices may include other computing devices, such as computing devices which are reliant on the computing devices to receive an update. For example, monitored computing devices may include web servers or other “front end” computing devices, where an update to a “back end” system (e.g., a database) is to be deployed. As such, deployment of an update may be controlled based on its effect on other computing devices, such as those hosted end user services. In still more embodiments, monitored computing devices may include both computing devices to receive an update as well as computing devices which are not intended to receive an update. Thereafter, either during implementation of the update on the initial set of computing devices or subsequent to such implementation, the update deployment manager 102 may receive monitoring information from the monitored set of computing devices. Monitoring information may include information related to any number of performance metrics. The update deployment manager 102 may determine whether a set of completion criteria is satisfied. Completion criteria may be included, for example, in the previously received deployment criteria. Further, in some embodiments, completion criteria may be automatically determined by the update deployment manager 102, or may be manually specified. For example, completion criteria may allow a routine to complete where each of the set of computing devices to receive an update have implemented the update, and where received monitoring information indicates that no further responsive action is necessary.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Garman et al. 
One of ordinary skill in the art would have been motivated because it allows one to facilitate controlled deployment of an update according to a set of monitored performance metrics (See Garman et al. ¶ [0010]).

As to claim 16, the combination of Sutherland and Cornell et al. and Garman et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during execution of the maintenance task, and wherein the pre-maintenance task determines that the network device is compatible with modifications caused by the maintenance task.
Cornell et al., from analogous art, teaches wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during execution of the maintenance task, and wherein the pre-maintenance task determines that the network device is compatible with modifications caused by the maintenance task (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Garman et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 17, the combination of Sutherland and Cornell et al. and Garman et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein the instructions to 
Cornell et al., from analogous art, teaches wherein the instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transition the network device into a maintenance state and perform, by the network device, one or more maintenance tasks (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).

One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 20, the combination of Sutherland and Cornell et al. and Garman et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. Sutherland further teaches wherein the plurality of maintenance operations are scheduled to be executed at specified times (See ¶ [0033], Teaches that the administrative machine may then execute a command to perform maintenance on the regular non-flagged devices 360 and then create a schedule for the flagged devices 362 at a later time that accommodates their specific schedule requirements. The updated schedule file may be stored 364 in memory at a storage file location and/or device 340. The regular maintenance may be performed and the schedule for the flagged devices may be performed later according to the schedule file 366 via the agent 320 executing the schedule 368). 

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 20140201839 A1) and Cornell et al. (US 20160352608 A1) and Garman et al. (US 20160216960 A1) and further in view of Gowin et al. (US 20130124908 A1).

As to claim 5, the combination of Sutherland and Cornell et al. and Garman et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the one or more corrective actions performed on a network device include restoring software of the network device to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches wherein the one or more corrective actions performed on a network device include restoring software of the network device to a state prior to the one or more maintenance operations (See ¶ [0033], Teaches that if it is determined that the cause of the failure of the network device is due to the execution of one or more applications, the repair module 312 may attempt to restore the application back to an acceptable configuration state).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Garman et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 6, the combination of Sutherland and Cornell et al. and Garman et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the one or more corrective actions performed on a network device include partially upgrading the network device.
Gowin et al., from analogous art, teaches wherein the one or more corrective actions performed on a network device include partially upgrading the network device (See ¶¶ [0037], [0038], Teaches that if no communication can be established and the network device status is considered unavailable, one or more hardware repair procedures are initiated to repair the network device at 410. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Garman et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 12, the combination of Sutherland and Cornell et al. and Garman et al. teaches the apparatus according to claim 9 above. However, it does not expressly teach herein the program instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches herein the program instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations (See ¶ [0033], Teaches that if it is determined that the cause of the failure of the network device is due to the execution of one or more applications, the repair module 312 may attempt to restore the application back to an acceptable configuration state).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Garman et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 13, the combination of Sutherland and Cornell et al. and Garman et al. teaches the apparatus according to claim 9 above. However, it does not expressly 
Gowin et al., from analogous art, teaches wherein program instructions to automatically perform one or more corrective actions include instructions to partially upgrade a network device of the plurality of network devices (See ¶¶ [0037], [0038], Teaches that if no communication can be established and the network device status is considered unavailable, one or more hardware repair procedures are initiated to repair the network device at 410. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Garman et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 18, the combination of Sutherland and Cornell et al. and Garman et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations (See ¶ [0033], Teaches that if it is determined that the cause of the failure of the network device is due to the execution of one or more applications, the repair module 312 may attempt to restore the application back to an acceptable configuration state).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Garman et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 19, the combination of Sutherland and Cornell et al. and Garman et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations (See ¶¶ [0037], [0038], Teaches that if no communication can be established and the network device status is considered unavailable, one or more hardware repair procedures are initiated to repair the network device at 410. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Garman et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
 (See Gowin et al. ¶ [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 20140201839 A1) and Cornell et al. (US 20160352608 A1) and Garman et al. (US 20160216960 A1) and further in view of Ali et al. (US 20190220285 A1).

As to claim 8, the combination of Sutherland and Cornell et al. and Garman et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising: comparing a post-maintenance state of the plurality of network devices to a pre- maintenance state of the plurality of network devices to identify differences; and indicating the differences to a user.
Ali et al., from analogous art, teaches further comprising: comparing a post-maintenance state of the plurality of network devices to a pre- maintenance state of the plurality of network devices to identify differences; and indicating the differences to a user (See ¶ [0034], Teaches that the automation tool set 120 may also provide aspects of activity logging and dashboards, including trending analysis, in generated user interfaces (e.g., via the terminal 106). For instance, a report may be generated to identify a state of a group of services, along with trending data for such services. Report customization and logging and user interface functionality may also be provided within a system. Conventional tools such as SCCM provide a limited level of real-time compliance data, but track how a server was patched at an earlier time (e.g., 3 months ago). The automation tool set 120 may store logging data in the custom repository or other data stores, to track trending issues and state changes. In this fashion, the automation tool set 120 is not limited to performing pre- and post-validation activities, but rather, the automation tool set 120 can apply additional service and system health validation concept as part of an automation validation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ali et al. into the combination of Sutherland and Cornell et al. and Garman et al. to enable software patches and configuration changes to be deployed more accurately and in a much faster manner over conventional manual or automated approaches.
One of ordinary skill in the art would have been motivated because it allows one to enable software patches and configuration changes to be deployed more accurately and in a much faster manner over conventional manual or automated approaches (See Ali et al. ¶ [0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        01/18/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454